      Case 2:20-cv-03810-PA-SK Document 1 Filed 04/27/20 Page 1 of 8 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2   MANNING LAW, APC
     20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
 4   Office: (949) 200-8755
     DisabilityRights@manninglawoffice.com
 5

 6
     Attorney for Plaintiff: GABRIELA CABRERA
 7

 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11
                                              Case No.
12   GABRIELA CABRERA, an
                                              Complaint For Damages And
13   individual,                              Injunctive Relief For:
14
                       Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16
                                                  seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     PACIFIC SUNWEAR STORES
18                                                325).
     LLC, a California limited liability
19   company; and DOES 1-10, inclusive,
                                               2. VIOLATIONS OF THE UNRUH
20                                                CIVIL RIGHTS ACT, CALIFORNIA
                      Defendants.                 CIVIL CODE § 51 et seq.
21

22

23         Plaintiff, GABRIELA CABRERA (“Plaintiff”), complains of Defendant

24   PACIFIC SUNWEAR STORES LLC, a California limited liability company; and

25   Does 1-10 (“Defendants”) and alleges as follows:

26                                         PARTIES

27         1.      Plaintiff is an adult California resident and became paraplegic as a

28   result of childhood polio. Plaintiff is substantially limited in performing one or more

                                                1
                                           COMPLAINT
      Case 2:20-cv-03810-PA-SK Document 1 Filed 04/27/20 Page 2 of 8 Page ID #:2


 1   major life activities, including but not limited to: walking, standing, and ambulating.
 2   As a result of these disabilities, Plaintiff requires a wheelchair to ambulate. With
 3   such disabilities, Plaintiff qualifies as a member of a protected class under the
 4   Americans with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) as amended by the
 5   ADA Amendments Act of 2008 (P.L. 110-325) and the regulations implementing
 6   the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to
 7   Defendant’s facility and prior to instituting this action, Plaintiff suffered from a
 8   “qualified disability” under the ADA, including those set forth in this paragraph.
 9         2.     Plaintiff is informed and believes and thereon alleges that Defendant
10   PACIFIC SUNWEAR STORES LLC, a California limited liability company,
11   owned, operated, and controlled PacSun (“Business”) located at the 400 S Baldwin
12   Ave., Arcadia, CA 91007 (“Property”) on December 18, 2019.
13         3.     Plaintiff is informed and believes and thereon alleges that Defendant
14   PACIFIC SUNWEAR STORES LLC, a California limited liability company, owns,
15   operates, and controls the Business located at the currently.
16         4.     Plaintiff does not know the true names of Defendants, their business
17   capacities, their ownership connection to the Property and Business, or their relative
18   responsibilities in causing the access violations herein complained of, and alleges a
19   joint venture and common enterprise by all such Defendants. Plaintiff is informed
20   and believes that each of the Defendants herein, including Does 1 through 10,
21   inclusive, is responsible in some capacity for the events herein alleged, or is a
22   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
23   when the true names, capacities, connections, and responsibilities of the Defendants
24   and Does 1 through 10, inclusive, are ascertained.
25                              JURISDICTION AND VENUE
26         5.     This Court has subject matter jurisdiction over this action pursuant
27   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
28         6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
                                                2
                                           COMPLAINT
      Case 2:20-cv-03810-PA-SK Document 1 Filed 04/27/20 Page 3 of 8 Page ID #:3


 1   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 2   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 3   federal ADA claims in that they have the same nucleus of operative facts and
 4   arising out of the same transactions, they form part of the same case or controversy
 5   under Article III of the United States Constitution.
 6          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 7   real property which is the subject of this action is located in this district and because
 8   Plaintiff's causes of action arose in this district.
 9                                FACTUAL ALLEGATIONS
10          8.     Plaintiff went to the Business on or about December 18, 2019 for the
11   dual purpose of purchasing store items and to confirm that this public place of
12   accommodation is accessible to persons with disabilities within the meaning federal
13   and state law.
14          9.     The Business is a facility open to the public, a place of public
15   accommodation, and a business establishment.
16          10.    Places of public accommodation like the Business offer a variety of
17   goods, services, facilities, privileges, advantages, and/or accommodations to its
18   patrons.
19          11.    Unfortunately, although facilities serving the Business are reserved for
20   patrons, the Defendants fail to provide these facilities in an accessible manner for
21   individuals with disabilities that complied with the 2010 Americans with Disabilities
22   Act Accessibility Guidelines (“ADAAG”) on December 18, 2019.
23          12.    At that time, instead of having architectural barrier free facilities for
24   patrons with disabilities, Plaintiff experienced the following at the Business and
25   Property that are violations of the ADAAG: store aisles that do not meet the
26   accessible route minimum width requirement by ADAAG (Section 403.5.1); and,
27   clothing that protrudes into the accessible route, reducing the routes clear width
28   below the minimum required (Section 307.5).
                                                  3
                                             COMPLAINT
      Case 2:20-cv-03810-PA-SK Document 1 Filed 04/27/20 Page 4 of 8 Page ID #:4


 1           13.   Subject to the reservation of rights to assert further violations of law
 2   after a site inspection found infra, Plaintiff asserts there are additional ADA
 3   violations which affect her personally.
 4           14.   Plaintiff is informed and believes and thereon alleges Defendants had
 5   no policy or plan in place to make sure that there was compliant accessible facilities
 6   at the Business that were reserved for persons with disabilities prior to December 18,
 7   2019.
 8           15.   Plaintiff is informed and believes and thereon alleges Defendants have
 9   no policy or plan in place to make sure that the designated facilities for persons with
10   disabilities comport with the ADAAG.
11           16.   Plaintiff personally encountered these barriers. The presence of these
12   barriers related to Plaintiff’s disability denies Plaintiff her right to enjoy accessible
13   conditions at public place of accommodation and invades legally cognizable
14   interests created under the ADA.
15           17.   The conditions identified supra in paragraph 12 are necessarily related
16   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
17   the major life activities of walking, standing, and ambulating; and because the
18   enumerated conditions relate to the use and condition of the accessible service
19   counter, relate to the use and condition of the service aisles, and relate to the use and
20   condition of the accessible restroom serving the Business.
21           18.   As an individual with a mobility disability who requires a wheelchair,
22   Plaintiff has a keen interest in whether public accommodations have architectural
23   barriers that impede full accessibility to those accommodations by individuals with
24   mobility impairments.
25           19.   Plaintiff is being deterred from patronizing the Business and its
26   accommodations on particular occasions, but intends to return to the Business for the
27   dual purpose of availing herself of the goods and services offered to the public and
28   to ensure that the Business ceases evading its responsibilities under federal and state
                                                 4
                                            COMPLAINT
      Case 2:20-cv-03810-PA-SK Document 1 Filed 04/27/20 Page 5 of 8 Page ID #:5


 1   law.
 2          20.      Upon being informed that the public place of accommodation has
 3   become fully and equally accessible, she will return within 45 days as a “tester” for
 4   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
 5   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
 6          21.      As a result of her difficulty experienced because of the inaccessible
 7   condition of the facilities of the Business, Plaintiff was denied full and equal access
 8   to the Business and Property.
 9          22.      The Defendants have failed to maintain in working and useable
10   conditions those features required to provide ready access to persons with
11   disabilities.
12          23.      The violations identified above are easily removed without much
13   difficulty or expense. They are the types of barriers identified by the Department of
14   Justice as presumably readily achievable to remove and, in fact, these barriers are
15   readily achievable to remove. Moreover, there are numerous alternative
16   accommodations that could be made to provide a greater level of access if complete
17   removal were not achievable.
18          24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
19   alleges, on information and belief, that there are other violations and barriers in the
20   site that relate to her disability. Plaintiff will amend the complaint, to provide proper
21   notice regarding the scope of this lawsuit, once she conducts a site inspection.
22   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
23   related to her disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
24   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
25   have all barriers that relate to her disability removed regardless of whether she
26   personally encountered them).
27          25.      Without injunctive relief, Plaintiff will continue to be unable to fully
28   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
                                                  5
                                              COMPLAINT
      Case 2:20-cv-03810-PA-SK Document 1 Filed 04/27/20 Page 6 of 8 Page ID #:6


 1                               FIRST CAUSE OF ACTION
 2   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 3     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 4                                        (P.L. 110-325)
 5         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6   above and each and every other paragraph in this Complaint necessary or helpful to
 7   state this cause of action as though fully set forth herein.
 8         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
 9   privileges, advantages, accommodations, facilities, goods, and services of any place
10   of public accommodation are offered on a full and equal basis by anyone who owns,
11   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
12   Discrimination is defined, inter alia, as follows:
13                a.     A failure to make reasonable modifications in policies, practices,
14                       or procedures, when such modifications are necessary to afford
15                       goods, services, facilities, privileges, advantages, or
16                       accommodations to individuals with disabilities, unless the
17                       accommodation would work a fundamental alteration of those
18                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
19                b.     A failure to remove architectural barriers where such removal is
20                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
21                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
22                       Appendix "D".
23                c.     A failure to make alterations in such a manner that, to the
24                       maximum extent feasible, the altered portions of the facility are
25                       readily accessible to and usable by individuals with disabilities,
26                       including individuals who use wheelchairs, or to ensure that, to
27                       the maximum extent feasible, the path of travel to the altered area
28                       and the bathrooms, telephones, and drinking fountains serving
                                                 6
                                            COMPLAINT
      Case 2:20-cv-03810-PA-SK Document 1 Filed 04/27/20 Page 7 of 8 Page ID #:7


 1                         the area, are readily accessible to and usable by individuals with
 2                         disabilities. 42 U.S.C. § 12183(a)(2).
 3         28.       A public accommodation must maintain in operable working condition
 4   those features of its facilities and equipment that are required to be readily accessible
 5   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 6         29.       Here, the failure to ensure that accessible facilities were available and
 7   ready to be used by Plaintiff is a violation of law.
 8         30.       Given its location and options, Plaintiff will continue to desire to
 9   patronize the Business but she has been and will continue to be discriminated against
10   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
11   the barriers.
12                                SECOND CAUSE OF ACTION
13       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
14         31.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
15   above and each and every other paragraph in this Complaint necessary or helpful to
16   state this cause of action as though fully set forth herein.
17         32.       California Civil Code § 51 et seq. guarantees equal access for people
18   with disabilities to the accommodations, advantages, facilities, privileges, and
19   services of all business establishments of any kind whatsoever. Defendants are
20   systematically violating the UCRA, Civil Code § 51 et seq.
21         33.       Because Defendants violate Plaintiff’s rights under the ADA, they also
22   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
23   violations are ongoing.
24         34.       Plaintiff is informed and believes and thereon alleges that Defendants’
25   actions constitute discrimination against Plaintiff on the basis of a disability, in
26   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
27   previously put on actual or constructive notice that the Business is inaccessible to
28   Plaintiff. Despite this knowledge, Defendants maintain their premises in an
                                                  7
                                              COMPLAINT
      Case 2:20-cv-03810-PA-SK Document 1 Filed 04/27/20 Page 8 of 8 Page ID #:8


 1   inaccessible form, and Defendants have failed to take actions to correct these
 2   barriers.
 3                                          PRAYER
 4   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 5   follows:
 6         1.     A preliminary and permanent injunction enjoining Defendants from
 7   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 8   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 9   respect to its operation of the Business; Note: Plaintiff is not invoking section 55, et
10   seq, of the California Civil Code and is not seeking injunctive relief under the
11   Disabled Persons Act (Cal. C.C. §54) at all;
12         2.     An award of actual damages and statutory damages of not less than
13   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
14         3.     An additional award of $4,000.00 as deterrence damages for each
15   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
16   LEXIS 150740 (USDC Cal, E.D. 2016); and,
17         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
18   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
19

20                               DEMAND FOR JURY TRIAL
21         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
22   raised in this Complaint.
23

24   Dated: April 27, 2020            MANNING LAW, APC
25

26                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
27                                       Attorney for Plaintiff
28
                                                8
                                           COMPLAINT
